                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

Atooi Aloha, LLC, by Millicent         )   Civil No. 16-00347 JAO-RLP
Andrade and Craig B. Stanley, Its      )
Managing Members, et al.,              )   ORDER ADOPTING MAGISTRATE
                                       )   JUDGE’S FINDINGS AND
              Plaintiffs,              )   RECOMMENDATION
                                       )
       vs.                             )
                                       )
Gaurino, et al.,                       )
                                       )
           Defendants.                 )
____________________________           )

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                     FINDINGS AND RECOMMENDATION

       Findings and Recommendation having been filed and served on all parties on

November 21, 2018, and no objections having been filed by any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “FINDINGS

AND RECOMMENDATIONS TO GRANT DEFENDANT/THIRD PARTY

PLAINTIFF APT-320 LLC’S MOTION FOR ATTORNEY’S FEES AND

COSTS,” ECF no. 358, are adopted as the opinion and order of this Court.
      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, December 13, 2018.




Civil No. 16-00347 JAO-KSC; Atooi Aloha, LLC, et al. v. Gaurino, et al.; ORDER ADOPTING
MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION
